U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 001-31972 TELKONET, INC. (Exact name of Issuer as specified in its charter) Utah 87-0627421 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 10200 Innovation Drive, Suite 300, Milwaukee, WI (Address of Principal Executive Offices) (Zip Code) (414) 223-0473 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 104,164,253 shares of Common Stock ($.001 par value) as of November 04, 2011. TELKONET, INC. FORM 10-Q for the Quarter Ended September 30, 2011 Index Page PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements (Unaudited) 2 Condensed Consolidated Balance Sheets: 2 September 30, 2011 and December 31, 2010 Condensed Consolidated Statements of Operations: 3 Three And Nine Months Ended September 30, 2011 and 2010 Condensed Consolidated Statement of Stockholders’ Equity: 4 January 1, 2011 through September 30, 2011 Condensed Consolidated Statements of Cash Flows: 5 Nine Months Ended September 30, 2011 and 2010 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis 21 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 29 Item 6. Exhibits 29 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) TELKONET, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net Inventories Other current assets Total current assets Property and equipment, net Other assets: Deferred financing costs, net - Goodwill Intangible assets, net Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and expenses Notes payable – current Notes payable– related party - Convertible debentures, net of debt discounts of $134,625 - Derivative liability - current - Other current liabilities Total current liabilities Long-term liabilities: Derivative liability – long term - Deferred lease liability - Notes payable – long term Total long-term liabilities Commitments and contingencies Temporary Equity: Redeemable preferred stock, Series A; par value $.001 per share; 215 sharesauthorized and issued, 185 and 215 outstanding at September 30, 2011 and December 31, 2010, net Redeemable preferred stock, Series B; par value $.001 per share; 538 shares authorized and issued, 493 outstanding at September 30, 2011, 267 shares authorized, issued and outstanding at December 31, 2010, net Stockholders’ Equity Permanent Equity: Preferred stock, undesignated, par value $.001 per share; 15,000,000 shares authorized;753 issued and 678 outstanding at September 30, 2011; 482 issued and outstanding at December 31, 2010 - - Common stock, par value $.001 per share; 190,000,000 shares authorized;104,164,253 and 101,258,725shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in-capital Accumulated deficit ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to the condensed consolidated financial statements 2 TELKONET, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended September 30, For The Nine Months Ended September 30, Revenues, net: Product $ Recurring Total Revenue Cost of Sales: Product Recurring Total Cost of Sales Gross Profit Operating Expenses: Research and development Selling, general and administrative Depreciation and amortization Total Operating Expenses Income (Loss) from Operations ) ) Other Income (Expenses): Financing expense, net ) Gain (loss) on derivative liability - ) ) Gain on sale of product line - - - Gain (loss) on disposal of propertyand equipment - ) ) Total Other Income (Expense) Income (Loss) Before Provision forIncome Taxes ) ) Provision for Income Taxes - Net Income (Loss) ) ) Accretion of preferred dividends and discount ) ) ) (158,745 ) Net income (loss) attributable tocommon shareholders $ ) $ ) $ $ ) Net income (loss) per share: Income (loss) per share fromcontinuing operations – basic $ $ ) $ $ ) Income (loss) per share from continuing operations – diluted $ $ ) $ $ ) Weighted Average Common Shares Outstanding - basic Weighted Average Common Shares Outstanding - diluted See accompanying notes to the condensed consolidated financial statements 3 TELKONET, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’EQUITY (UNAUDITED) FOR THE PERIOD FROM JANUARY 1, 2, 2011 Common Shares Common Stock Amount Additional Paid in Capital Accumulated Deficit Total Stockholders’ Equity Balance at January 1, 2011 $ $ $ ) $ Shares issued to director and management at approximately $0.125 per share 584,455 584 85,415 - 85,999 Shares issued to director for consulting fees at approximately $0.15 per share (1) 177,083 177 24,823 - 25,000 Shares issued on conversion of preferred stock at approximately $0.18 per share 2,143,990 2,144 372,856 - 375,000 Stock-based compensation expense related to employee stock options - - 21,643 - 21,643 Warrants issued with redeemable convertible preferred stock - - 427,895 - 427,895 Beneficial conversion feature of redeemable convertible preferred stock - - 427,895 - 427,895 Retirement of secured convertible debentures - - - Retirement of derivative liability related to warrant obligation - - - Accretion of preferred stock discount - - ) - ) Accretion of preferred stock dividend - - ) - ) Net Income Balance at September 30, 2011 $ $ $ ) $ See accompanying notes to the condensed consolidated financial statements (1) Fees incurred prior to, but the shares were not issued until after the election to Board of Directors 4 TELKONET, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, Cash Flows from Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) from operations to cash used in operating activities: Amortization of debt discounts and financing costs Gain on sale of assets ) - (Gain) loss on derivative liability ) (Gain) loss on disposal of property and equipment ) Provision for lease loss - Stock based compensation Depreciation and amortization Bad debt expense (recoveries) ) Increase / decrease in: Restricted cash ) - Accounts receivable, trade and other ) Inventories ) Other current assets ) Other assets ) Other current liabilities ) - Accounts payable, accrued liabilities & expenses, net ) ) Deferred lease liability - Net Cash Used In Operating Activities ) ) Cash Flows From Investing Activities: Purchase of property and equipment - ) Proceeds from disposal of property and equipment - Proceeds from sale of product line - Net Cash Provided By (Used In) Investing Activities ) Cash Flows From Financing Activities: Repayment on line of credit - ) Proceeds from issuance of note payable - Payments on note payable ) - Payments on note payable – related party ) - Proceeds from issuance of preferred stock Repayment of convertible debentures ) - Net Cash Provided By Financing Activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying notes to the condensed consolidated financial statements 5 TELKONET, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (UNAUDITED) For the Nine Months Ended September 30, Supplemental Disclosures of Cash Flow Information: Cash transactions: Cash paid during the period for financing expenses $ $ Non-cash transactions: Common stock issuance to pay off accounts payable $
